PER CURIAM.
The final summary judgment under review is reversed and the cause is remanded to the trial court with directions to enter a final summary judgment in favor of the appellant Melissa Maxwell, as requested below, upon a holding that the hospital lien filed by appellee South Miami Hospital Foundation, Inc., pursuant to Ch. 27032, Laws of Florida (1951), in the subject personal injury tort action was extinguished by operation of law when the appellant and appellee amicably settled the underlying debt upon which the hospital lien was based. 21 Fla.Jur. “Liens” § 28 (1958); see White v. White, 129 So.2d 148, 152 (Fla.lst DCA 1961).